Citation Nr: 0835739	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left ankle. 

2.  Entitlement to an initial compensable rating for flat 
warts on the left leg.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to May 2006. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for residuals 
of a fracture of the left ankle and for flat warts on the 
left leg. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file.  The veteran's representative was unable to 
be present at the hearing.  However, the veteran stated on 
the record that he desired to proceed with the hearing.  


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
intermittent episodes of stiffness, pain, and locking, when 
climbing stairs, exercising or walking extended distances.  
Range of motion is 20 degrees dorsiflexion and 40 degrees 
plantar flexion without pain.  The veteran is able to 
ambulate and exercise for moderate periods of time, and there 
is no functional loss that limits his occupational duties or 
activities of daily life.  

2.  The veteran's two left ankle surgical scars are 0.25 
centimeters (cm) by 2.5 cm and 0.25 cm by 5.5 cm.  The scars 
are asymptomatic with no swelling or tenderness on palpation.

3.  On the record at the March 2008 hearing, the veteran 
withdrew his appeal of the issue of an initial compensable 
rating for flat warts of the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a left ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.50. 4.71a, Diagnostic Code 5271 (2007).   

2.  The criteria for withdrawal of the Substantive Appeal for 
the issue of a compensable rating for flat warts of the left 
leg have been met. 38 U.S.C.A.
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In February 2006, the RO provided notice that met these 
requirements with respect to the veteran's claim for service 
connection for a left ankle disorder.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a fire control technician aboard U.S. 
Navy surface combatant vessels.  He contends that his left 
ankle disability is more severe than is contemplated by the 
initial rating.  

Residuals of a Left Ankle Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis, 
malunion, astragalectomy, and arthritis are not indicated in 
this case; thus, rating criteria for those disabilities do 
not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5270, 5272, 5273, 5274 (2006).  For VA purposes, normal range 
of motion of the ankle is to 20 degrees of dorsiflexion and 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar exceeds 39 square 
centimeters.  A compensable rating is warranted if a scar is 
superficial and does not limit motion if the scar is 929 
square centimeters or greater.  A compensable rating is also 
warranted for scars that are unstable or painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2007).  

Service medical records showed that the veteran sustained a 
medial malleolar fracture of the left tibia and a distal 
shaft fracture of the left fibula during an athletic event in 
October 2000.  The veteran underwent an open reduction 
internal fixation of the tibia fracture with four screws.  
Two screws were removed in March 2001.  In December 2005, an 
X-ray showed that the fibula fracture was well healed and the 
tibial fracture alignment was normal.  There were no 
indications of degenerative changes.  

In March 2006, a VA physician noted that the veteran had 
undergone outpatient surgery to remove the remaining two 
screws the previous day.  The physician was unable to examine 
the ankle as it was bandaged and immobilized.  

In August 2007, the same VA physician noted a review of the 
claims file and the veteran's reports of moderate, 
intermittent left ankle pain twice per week lasting one-half 
hour.  The veteran worked on computer systems and reported 
that he had difficulty standing for more than one hour, 
walking for more than two hours, and climbing stairs due to 
ankle pain.  The physician noted a normal gait without the 
use of support devices.  Left ankle range of motion was 20 
degrees dorsiflexion and 40 degrees plantar flexion with no 
pain on motion or additional limitation due to weakness or 
fatigue on repetition.  The physician also noted two scars on 
his left ankle.  The scars were 0.25 centimeters (cm) by 2.5 
cm and 0.25 cm by 5.5 cm.  The scars were asymptomatic with 
no swelling or tenderness on palpation.  The physician stated 
that the diagnosis was a normal left ankle with no residuals 
of surgery. 

During the March 2008 Board hearing, the veteran stated that 
his ankle "locked-up" and was stiff and painful after 
climbing stairs, exercising, or extended walking.  Locking 
episodes occurred about once or twice per month.  The veteran 
stated that he took over-the-counter medication but did not 
seek medical treatment.  The veteran stated that his ankle 
discomfort did not affect his occupation and had a minimal 
effect on daily activities. 

The Board concludes that an initial or staged compensable 
rating for residuals of a fracture of the left ankle is not 
warranted at any time covered by this appeal.  The range of 
motion of the ankle is normal in dorsiflexion and only 
slightly limited in plantar flexion.  Although the veteran 
reported intermittent episodes of stiffness, pain, and 
locking, he does not use support devices or prescription 
medication and is able to ambulate and exercise for moderate 
periods of time.  The veteran has had the stabilizing screws 
removed from the joint and is not receiving periodic medical 
care for the residuals of the fracture.  There was no pain on 
motion or other functional loss that limited his occupational 
duties or activities of daily life.  A higher rating is not 
warranted because the discomfort and limitation of range of 
motion and function is not of a moderate degree.  

The Board concludes that a compensable rating for surgical 
scars is not warranted.  The scars are superficial, 
asymptomatic with no evidence of swelling or tenderness on 
palpation, do not limit function, and are less than 929 
square centimeters.   

As service connection has been awarded, the veteran retains 
the right to petition for an increased rating if his symptoms 
worsen.  

Further, the Board notes that there is no indication that the 
condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current residuals of a fracture of the left ankle 
do not warrant an initial or staged compensable rating at any 
time during the period covered by this appeal.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Flat Warts of the Left Leg

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. The appellant or his 
representative may withdraw all or specified issues on 
appeal.  38 C.F.R. § 20.204 (2007).

On the record at the March 2008 hearing, the veteran withdrew 
his appeal of the issue of an initial compensable rating for 
flat warts of the left leg.  Therefore, with respect to this 
issue, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and that 
appeals is dismissed.


ORDER

An initial compensable rating for residuals of a fracture of 
the left ankle is denied. 

The appeal of entitlement to an initial compensable rating 
for flat warts of the left leg is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


